Per Curiam.
The .appellants had the earliest liens on the property out of which the, fund in Court arose, but the Court decreed it to all the creditors pro rata, because, though the debtor had neither confessed judgment to the appellants, nor made an .assignment, yet he had .suffered judgment to go in their-favor by default on the return day of their writs, while he caused an appearance to be entered against the others, and thus delayed them ten days longer. The opinion of this Court, delivered by Mr. Justice Lewis last .June, in Worman v. Wolfersberger, which was a stronger case than this, makes it unnecessary to discuss the principles involved in it. For the reasons there given, the decree of the Common Pleas must be reversed.
Decree reversed, and the fund in Court ordered to be distributed among the several lien creditors, agreeably to the first scale, marked 0, reported by th.e auditor.